                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :
                                               :          No. 1:16-cr-82-8
              v.                               :
                                               :          (Judge Kane)
WILLIAM STAPLES,                               :
          Defendant                            :


                                           ORDER

       AND NOW, on this 26th day of March 2019, upon consideration of Defendant William

Staples (“Defendant”)’s motion for judgment of acquittal pursuant to Federal Rule of Criminal

Procedure 29 (Doc. No. 885), and motion for a new trial pursuant to Federal Rule of Criminal

Procedure 33 (Doc. No. 887), and in accordance with the Memorandum issued concurrently with

this Order, IT IS ORDERED THAT Defendant’s motions (Doc. Nos. 885, 887), are DENIED.

                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
